DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-10 are currently pending.

Information Disclosure Statement
The information disclosure statement filed 01/14/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS indicates that foreign patent documents were provided for citations 1-3, however, no foreign patent documents have been provided (note: an English translation is not a foreign patent document), additionally, with regards to the non-patent literature document, a general indication that a search report was filed on a day is not a specific enough citation, because, more than one search report was published on 06/19/2020).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it refers to the purported merits of the invention and contains the implied phrase “is proposed” in line 2.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because line 2 recites “c Claim 1” when it should instead recite --claim 1--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “above” in claim 9 is a relative term which renders the claim indefinite. The term “above” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Above” as set forth in the claim, is relative to the position of the claimed structure as it is orientated in space, and the claim does not set forth any specific orientation so that “above” can clearly be determined.  
The claim has been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by CN 102606821, (hereinafter, CN-821).



    PNG
    media_image1.png
    762
    873
    media_image1.png
    Greyscale


Re Clm 1: CN-821 discloses a plug-in coupling (see Fig. 1 and the entire disclosure: Note: the cited reference is so similar to applicant’s claimed and disclosed invention that the comparison of the two should be readily apparent to the applicant) for connecting a first to a second double-walled, vacuum-insulated cryogenic line, wherein the plug-in coupling comprises: 
a coupling plug (1001, 1002, 1003, 1004, 2, and 3) and 
a coupling socket (2001, 2002, 2003, 2004, 2005, 8, and 5), 
wherein the coupling plug has an inner (1001) and an outer (1002) pipe piece and a first connecting flange (1004, 2, and 3) and is connected to the first cryogenic line (1003),
wherein the coupling socket has an inner (2003) and an outer pipe (2002) piece and a second connecting flange (5) and is connected to the second cryogenic line (2001), wherein between the inner and the outer pipe piece of the coupling socket, there is formed an annular gap (the gap between 2003 and 2004) which is open in the region of the second connecting flange (see above) and which is surrounded both at its inner circumference and at its outer circumference by an insulating vacuum (see the disclosure).  
Re Clm 2: CN-821 discloses wherein, when the plug-in coupling has been assembled, the coupling plug has been plugged into the open annular gap (see above).  
Re Clm 3: CN-821 discloses wherein, on the coupling socket, there is arranged a seal holder (the holder that holds 4) which bears a seal (4).  
Re Clm 4: CN-821 discloses wherein the outer and the inner pipe piece of the coupling plug are connected in each case by way of a first end to the first connecting flange (see above) and by way of the in each case second end to a connecting ring (7), wherein, between the inner and the outer pipe piece, there is formed an annular gap (the gap between 1001 and 1002) in which an insulating vacuum prevails (see the disclosure).  
Re Clm 5: CN-821 discloses wherein the annular gap is connected via at least one flow channel to an insulating vacuum in the first cryogenic line (see above and the disclosure).  
Re Clm 6: CN-821 discloses wherein the second connecting flange is connected to an outer pipe (2001) of the second cryogenic line.  
Re Clm 7: CN-821 discloses wherein the inner pipe piece is connected to the outer pipe piece of the coupling socket by means of a connecting ring (8).  
Re Clm 8: CN-821 discloses wherein the coupling socket and the coupling plug have mutually complementary centering means (the 12s and the protrusion at 4). 
Re Clm 9: CN-821 discloses wherein the inner pipes of the first and second cryogenic lines are, in the region of the plug-in connection, thermally insulated with respect to the exterior space by three insulating vacuums layered one above the other (see above, similar to that of the applicants).  
Re Clm 10: CN-821 discloses a loading facility for cryogenic fluids having a plug-in coupling according to Claim 1 (see above and the disclosure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (tubes inside of tubes) which are similar to the applicant’s claimed invention; DE-102015209124-A1, DE-2164823-A1, JP-07208684-A, US-3137143-A, and US-7052047-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/23/2022



/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679